Citation Nr: 0707271	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In January 2007, the veteran 
appeared before the undersigned at a video conference 
hearing.  The transcript of that hearing is of record.

Review of the claims file reflects that the veteran perfected 
an appeal as to the RO's denial of service connection for 
bilateral hearing loss and tinnitus.  However, prior to 
certification of these issues to the Board, in May 2005, the 
RO issued a rating decision which granted service connection 
for left ear hearing loss and tinnitus.  This rating decision 
represents a full grant of the benefits sought on appeal with 
respect to the veteran's left ear hearing loss and tinnitus 
claims.  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Accordingly, the discussion herein is limited to 
the issue of entitlement to service connection for right ear 
hearing loss.


FINDING OF FACT

The veteran entered active duty in August 1967 with 
preexisting right ear hearing loss which was not aggravated 
by such service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for right ear hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With regard to right ear hearing loss, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.

The service medical records show that on his October 1966 
induction examination, he was noted to have right ear high 
frequency hearing loss.  The induction audiogram showed pure 
tone thresholds in the right ear at frequencies of 500, 1000, 
2000, and 4000 hertz of 0, 5, 5, and 45 decibels, 
respectively.  Pure tone threshold at 3000 hertz is not 
shown.  Thus, the veteran had a pre-existing disability in 
the form of right ear hearing loss before he entered into 
military service in August 1967.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this respect, a July 1969 report of audiogram for 
separation reflects pure tone thresholds in the right ear at 
frequencies of 500, 1000, 2000, and 4000 hertz of 0, 0, 0, 
and 30 decibels, respectively.  Pure tone threshold at 3000 
hertz is not shown.  

The Board finds that this audiogram is entitled to great 
probative weight in demonstrating no discernable increase in 
the severity of right ear hearing loss during service within 
the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
Simply stated, there is no indication that his right ear 
hearing loss permanently worsened and service medical records 
provide evidence against such a finding.

The Board acknowledges that the April 1988 report of 
audiogram for enlistment in the National Guard reflects pure 
tone thresholds in the right ear at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 5, 10, 15, 60, and 60 decibels, 
respectively.  This examination report includes a finding of 
high frequency hearing loss.  However, this examination was 
conducted nearly 19 years after the veteran's discharge from 
active duty service and notes that the veteran had a 15 year 
history of exposure to loud equipment.  

The veteran's January 2007 hearing testimony reflects his 
contention that service connection for right ear hearing loss 
be granted on the basis of the April 1988 report of 
enlistment examination for National Guard service.  However, 
inasmuch as this examination was conducted nearly 19 years 
after the veteran's separation from service and notes a 15 
year history of post-service noise exposure, the Board finds 
that it does not provide a basis to grant his claim; rather, 
it represents negative evidence against the veteran's claim.  

The veteran's hearing testimony also reflects his 
recollection that he has not had post-service noise exposure.  
However, the Board finds that the veteran's current 
statements and recollections with respect to his history of 
noise exposure nearly 38 years after discharge from active 
duty are outweighed by the contemporaneous documentation 
regarding his fifteen year history of post-service noise 
exposure contained in the April 1988 National Guard 
enlistment examination report.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

As service was from August 1967 to August 1969, 15 years of 
noise exposure would indicate serious post-service noise 
exposure.

Similarly, the Board acknowledges that the August 2004 VA 
audiometric examination report notes that the veteran 
reported no significant noise exposure during his 26 year 
history of working as a lineman and includes the opinion that 
it is as likely as not that the veteran's hearing loss was 
incurred in or was aggravated by his military service.  
However, inasmuch as the examiner provided no explanation for 
the basis for this opinion and this opinion does not reflect 
consideration of the 15 year history of post service noise 
exposure noted in the April 1988 National Guard enlistment 
examination report, the Board finds that it is also 
outweighed by the service and post service medical records 
which show that right ear hearing loss was clearly not 
aggravated as a result of active duty service.  In this 
regard, it is noted that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board finds that the service medical records and post-
service medical records, as a whole, provide clear and 
unmistakable evidence that the veteran's right ear hearing 
loss pre-existed service and was not aggravated by service.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A March 2004 letter 
provided to the appellant prior to the September 2004 rating 
decision satisfies the duty to notify provisions as this 
letter discusses the criteria with respect to the appellant's 
claim.  Moreover, since the appellant's claim is being 
denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service records, he has been afforded a VA 
examination, and he has testified at a video conference 
hearing.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the veteran reported having 
received treatment from Miracle Ear and, although VA has 
requested copies of treatment records pertaining to the 
veteran from Miracle Ear, no such records have been obtained.  
However, during his video conference hearing, the veteran 
testified that the location at which he received treatment is 
no longer operating and he does not think that such records 
are available.  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Reviewing the entire 
record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.

ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


